Citation Nr: 0933912	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  08-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1995 to 
January 1999 and from March 2002 to April 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's service connection claim for sleep apnea.

The Veteran testified before the undersigned at a RO (Travel 
Board) hearing in December 2008.  A copy of that hearing 
transcript has been associated with the claims file.

In a February 2009 letter, the Veteran requested that his 
compensation benefits be apportioned to directly pay his 
child support obligation to a family court.  It does not 
appear that action has been taken on this request.  This 
matter is referred to the agency of original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between a current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon at 83.  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon at 83.

The Veteran was diagnosed as having obstructive sleep apnea 
following a sleep study in September 2006.   He reported 
during his December 2008 hearing that he had sought treatment 
for breathing difficulties associated with sleeping, in 2006, 
just prior to being discharged from service.  This treatment 
provider reportedly attributed these breathing difficulties 
to the Veteran's weight and a sleep study was not performed.  
Post-service treatment records document consistent complaints 
and treatment for sleep apnea, including the issuance of a 
CPAP machine in May 2007.

In light of the Veteran's reported in-service complaints of 
breathing difficulties and his continued complaints since 
service and the lack of a nexus opinion, an examination is 
necessary.  This examination is necessary to determine 
whether there is a nexus between the Veteran's current sleep 
apnea and his active duty service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA examination to determine whether 
his current sleep apnea condition is 
related to an active duty disease or 
injury.  The examiner should review the 
claims folder and acknowledge such a 
review in the examination report or in an 
addendum to the report.  All indicated 
testing and diagnostic studies should be 
undertaken.

The examiner should proffer an opinion as 
to whether it is at least as likely as not 
(a 50 percent or better probability) that 
any current sleep apnea had its onset in 
service or is otherwise the result of a 
disease or injury incurred during active 
duty service. 

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms in service and since, and that 
the Veteran's reports must be considered 
in formulating the requested opinion.

The rationale for any opinions should also 
be provided.

2.  If the benefit sought on appeal is not 
granted, a supplemental statement of the 
case should be issued, before the case is 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

